Case 1:18-cv-21914-RNS Document 34 Entered on FLSD Docket 05/21/2019 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-21914-CIV-SCOLA

   CHARLENE MAJOR,

           Plaintiff,

   vs.

   CARNIVAL CORPORATION,

         Defendant.
  ______________________________________/

                                    MOTION IN LIMINE –
                                NO EMPTY CHAIR ARGUMENT
                              THAT NON PARTIES ARE AT FAULT

         Plaintiff, by and through her undersigned counsel, hereby moves in limine with regard to

  any reference or argument of an “empty chair” position asserting that non parties are at fault and

  state as follows:

          1. Defendant may assert an “empty chair” argument in opening statement, closing

  statement, or testimony that would seriously prejudice this proceeding. Defendant has asserted a

  “third party fault” affirmative defense, to wit: “Plaintiff’s injuries and damages, if any, were caused

  solely by the conduct of third persons not subject to the control, direction, or supervision of

  Carnival and for which Carnival cannot be held liable.” (DE 8, Second Affirmative Defense.)

          2. An “empty chair” argument is distinct from a “Fabre” argument in that an empty chair

  argument advances the position that a non-party is the sole proximate cause of plaintiff’s

  harm. The non-party in the empty chair scenario is not placed on the verdict form. See, e.g.

  McGuee v. Stihl, Inc., 2011 WL 6130, 417 (D. N. J. 2011).

          3. A “Fabre defendant” meanwhile is recognized as a non-party, non-intentional

  tortfeasor, who is placed on the jury verdict form for purposes of apportionment of fault by the
                                                    1
Case 1:18-cv-21914-RNS Document 34 Entered on FLSD Docket 05/21/2019 Page 2 of 4

                                                        CASE NO.: 18-21914-CIV-SCOLA


  jury. See, Fabre v. Marin, 623 So.2d 1182 (Fla. 1993); Nash v. Wells Fargo Guard Services, Inc.,

  678 So.2d 1262 (Fla. 1996).

          4. Additionally, negligent security cases in Florida fall within the holding of Merrill

  Crossings Associates v. McDonald, 705 So. 2d 560, 563 (Fla. 1997), in which the Florida Supreme

  Court announced: “Because we hold that section 768.81 is not applicable to the instant case, it was

  not error to exclude the intentional tortfeasor from the verdict form.”

          5. In the instant case the Defendant should be prohibited from arguing an “empty chair”

  position asserting that non parties were solely to blame. Furthermore, other non-parties should

  likewise not be part of an empty chair argument as there is no evidence to support any such

  argument.

         WHEREFORE, the Plaintiff requests this Honorable Court enter an Order granting

  Plaintiff’s Motion in Limine and direct the Defendant to refrain from arguing an “empty chair”

  position asserting that non parties are at fault and any such further relief as the Court deems

  appropriate.

                                        Certificate of Counsel

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for the movants has

  conferred with counsel for Defendant in a good faith effort to resolve the issues raised in this

  motion, but counsel for Defendant has not agreed to the relief sought herein.




                                                   2
Case 1:18-cv-21914-RNS Document 34 Entered on FLSD Docket 05/21/2019 Page 3 of 4

                                                         CASE NO.: 18-21914-CIV-SCOLA


                                                        Respectfully submitted,

                                                        DIMOND KAPLAN & ROTHSTEIN, P.A.
                                                        Plaintiff’s Co-Counsel
                                                        Offices at Grand Bay Plaza
                                                        2665 South Bayshore Drive, PH-2B
                                                        Miami, Florida 33133
                                                        Telephone:     (305) 374-1920
                                                        Facsimile:     (305) 374-1961
                                                        E-Mail:        cdrury@dkrpa.com

                                                        By:     s/ Christopher M. Drury
                                                                Christopher M. Drury
                                                                Fla. Bar No. 796751

                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2019, I electronically filed the foregoing document with

  the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the below Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                 s/ Christopher M. Drury
                                                 CHRISTOPHER M. DRURY




                                                    3
Case 1:18-cv-21914-RNS Document 34 Entered on FLSD Docket 05/21/2019 Page 4 of 4

                                                   CASE NO.: 18-21914-CIV-SCOLA


                                      SERVICE LIST

                                  MAJOR v. CARNIVAL CORP.

                              CASE NO. 18-21914-CIV-SCOLA

   Tonya J. Meister, Esq.                        Curtis J. Mase, Esq.
   Fla. Bar No. 0629243                          cmase@maselaw.com
   Courthouse Tower – Suite 750                  Victor J. Pelaez, Esq.
   44 W. Flagler Street                          vpelaez@maselaw.com
   Miami, Florida 33130                          MASE MEBANE & BRIGGS, P.A.
   Telephone: (305) 590-5570                     2601 South Bayshore Drive, Suite 800
   Attorney for Plaintiff                        Miami, Florida 33133
                                                 Telephone: (305) 377-3770
                                                 Facsimile: (305) 377-0080
                                                 Attorneys for Defendant




                                             4
